Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 15/709,770, the examiner acknowledges the applicant's submission of the After Final Consideration Pilot 2.0 amendment dated 2/16/2021. Claims 1, 4, 6, 9, 11, 14 and 22 have been amended and claims 2-3, 7-8 and 12-13 have been canceled. Claims 1, 4-6, 9-11 and 14-23 are pending.

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).	
Scott et al. (US 9,311,002) teaches [“The corresponding chunks C1' through C4' do not yet contain any data. Snapshot 302 shows the contents of the mapping system after compression. The data that formerly occupied chunk C1 has been compressed and is now stored in chunk C1'. The same is true for each of chunks C2, C3, and C4 since their data has been compressed and is respectively stored in chunks C2', C3', and C4'. Once the data has been compressed and successfully stored into the compressed data area, the original uncompressed data may be deleted from the uncompressed data area, (i.e., chunks C1-C4 are cleared). Because the results of the compression do not overwrite the uncompressed data, and vice versa, a system failure during the compression or decompression step will not cause a loss of data.” (col. 6, lines 22-42; Fig. 3 and related text)].
Ogasawara (US 2005/0105124) teaches [“It is not necessary to delete the original uncompressed data from hard disk 14 after compressing the uncompressed bit map data, so that it can be constituted to store both the compressed data and the uncompressed data, in which case step S206 is not necessary.” (par. 0037; fig. 4 and related text)].

REASONS FOR ALLOWANCE
Per the instant office action, claims 1, 4-6, 9-11 and 14-23 are considered as allowable subject matter. 
1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 2/16/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “identifying, via a primary server, cold data in a primary storage system; in response to determining that the cold data is in a non-compressed state, obtaining, via a first interface, the cold data from a primary storage system, the first interface being configured for a user to access the primary storage system; in response to determining that the cold data is in a compressed state, obtaining, via a second interface, the cold data in the compressed state from the primary storage system, the second interface being different from the first interface; preprocessing, via a secondary server, uncompressed data from the primary storage system prior to migrating the uncompressed data to a secondary storage system, wherein preprocessing the uncompressed data includes, at least in part, caching the uncompressed data, deleting duplicated uncompressed data, compressing the uncompressed data, and encrypting the uncompressed data; adding a flag to metadata associated with the obtained cold data in the compressed state; processing, via the secondary server, the obtained cold data in the compressed state without decompressing the obtained cold data in the compressed state; migrating the obtained cold data in the non-compressed state and the obtained cold data in the compressed state from the primary storage system to a secondary storage system; dividing uncompressed data corresponding to the cold data in the compressed state into a plurality of logical segments and creating a mapping between indexes of the plurality of logical segments and one or more offsets of the plurality of logical segments in the cold data in the compressed state, wherein dividing uncompressed data corresponding to the cold data in the compressed state into a plurality of logical segments and creating aReply to Subject Action of: December 15, 2020 mapping between indexes of the plurality of logical segments and one or more offsets of the plurality of logical segments in the cold data in the compressed state occurs after the cold data in the primary storage system is identified and before deleting cold data from the primary storage system; and recalling , in response to receiving a request from a user for access to a part of uncompressed data corresponding to compressed cold data, only a portion of the compressed data that corresponds to the part of uncompressed data requested, wherein the portion of the compressed data is associated with at least one of the plurality of logical segments from the secondary storage system.”
Independent claims 6 and 11 are allowed for the reasons indicated above with respect to claim 1.

Dependent claims 4-5, 9-10 and 14-23 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaima Rigol whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



February 19, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135